Citation Nr: 0518755	
Decision Date: 07/11/05    Archive Date: 07/20/05	

DOCKET NO.  00-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from April 1968 to December 1970, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In March 2004, the Board returned the 
case to the RO for additional development.  Following 
accomplishment of the requested development, the case was 
returned to the Board for appellate review.  

In an April 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative raises the issue of entitlement to service 
connection for depression.  That issue in not currently in 
appellate status, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not currently shown to have a diagnosis of 
post-traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, an April 2004 
letter to the veteran from the VA Appeals Management Center 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection and the division 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the VA essentially satisfied the 
notification requirements of the VCAA by way of the April 
2004 letter by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertains to his claim.  

The Board acknowledges that the April 2004 letter was 
provided to the veteran after the initial unfavorable 
decision in this case rather than prior to the initial 
decision as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  However, in a case involving the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations the veteran 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  That notice was provided to the veteran pursuant 
to the Board's request in the March 2004 remand.  The veteran 
was afforded an opportunity to respond and after accumulation 
of additional evidence, the RO subsequently reviewed the 
veteran's claim, continued to deny the benefit sought and 
issued a Supplemental Statement of the Case in April 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are treatment records identified by the 
veteran.  In addition, the veteran was afforded a VA 
examination in order to address the medical question 
presented in this case.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

The veteran contends that he has PTSD that is the result of 
stressful incidents he was exposed to while in Vietnam.  More 
specifically, the veteran relates that his unit came under 
rocket and mortar fire, and related the circumstances 
surrounding the death and wounding of two service comrades.  
The veteran relates that there was one individual he was 
close with, but not in his unit, who was killed in action and 
another incident when a sergeant from his unit ran over a 
landmine and was injured, but not killed.  Therefore, a 
favorable determination has been requested.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines that the veteran did not 
engage in combat with the enemy or that the veteran engaged 
in combat with the enemy, but the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A review of official service records show that the veteran 
served in Vietnam in a noncombat military occupational 
specialty as a crane shovel operator with Headquarters and 
Headquarters Company, 588th Engineering Battalion and a heavy 
equipment operator with the 515th Engineer Platoon.  He was 
not awarded any awards or decorations that could be accepted 
as conclusive evidence of the veteran having engaged in 
combat with the enemy, for example, a Purple Heart Medal or a 
Combat Infantryman Badge.  This, of course, is not 
determinative of the matter.  The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality.  The phrase does not apply 
to veterans who merely served in a general "combat area" or 
"combat zone, but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

A further review of the evidence of record discloses that it 
is not necessary to address the specifics of the stressful 
incidents the veteran reports he was exposed to in connection 
with the response the RO received from the U. S. Armed 
Services Center for Research of Unit Records.  This is 
because the evidence of record fails to demonstrate that the 
veteran has been diagnosed as having PTSD.  In this regard, 
the medical evidence for consideration includes VA outpatient 
treatment records dated between August 2000 and May 2002, as 
well as the report of a VA psychiatric examination performed 
in April 2004.  

Records dated in August 2000 reflect that following a 
psychiatric consultation performed by a social worker the 
impressions were rule out PTSD and rule out a dysthymic 
disorder.  An additional psychiatric consultation performed 
that same day by a psychiatrist, however, concluded with a 
diagnosis of dysthymic disorder, rule out major current 
depression.  A psychiatry note dated in June 2001 recorded 
that the veteran's main reason for coming there was to get a 
pension for PTSD, but the examiner indicated that the veteran 
did not present with symptoms specific for PTSD.  A record 
dated in January 2002 records that basically the veteran 
wanted a diagnosis of PTSD.  It was noted that the veteran 
was subjected to some mortar and rocket attacks, but the 
examiner otherwise did not obtain a history of anything that 
he would consider a trauma sufficient for the diagnosis.  
Most significantly, the veteran was afforded a VA examination 
in connection with this claim in April 2004.  At that time, 
the examiner noted, in pertinent part, that overall the 
veteran reported mild, if any, symptoms that would indicate 
PTSD.  Following examination, the examiner concluded that the 
veteran had an adjustment disorder with depression and 
specifically indicated that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.  

Based on this record, the Board finds that service connection 
for PTSD is not warranted.  Simply put, the medical evidence 
for consideration fails to demonstrate that the veteran has 
been diagnosed as having PTSD.  In the absence of evidence of 
a present disability, there can be no valid claim.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for PTSD is not established.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


